Citation Nr: 1723092	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-16 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987, and from March 1988 to March 1992, with service in the Navy Reserves in between her years of active duty service and thereafter until May 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO). In February 2012, an informal conference at the RO (in lieu of a formal RO hearing) was held before a Decision Review Officer; a summary of the conference is in the record. In September 2015, this matter was remanded by a different Veterans Law Judge; it is now assigned to the undersigned.

Following the September 2015 Board remand, the Veteran's claim of entitlement to service connection for depression was granted in a December 2015 rating decision. Because that decision represents a full grant of the benefit sought, the issue is no longer before the Board.

The Board notes that the Veteran did not perfect an appeal for other various claims following the issuance of an April 2013 Statement of the Case. 


FINDING OF FACT

Hypertension was not manifested during active duty service, or within either of the Veteran's first post-service years, and it is not shown to be otherwise related to her service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated July 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record suggests that some of the Veteran's service treatment records (STRs) have been lost, specifically the Veteran's entrance examinations for both periods of her active duty. (See December 2014 letter to Veteran regarding missing STRs.) Consequently, VA has a well-established heightened duty to assist. O'Hare v. Derwinski, 1 Vet. App. 365 (1991). Otherwise, it appears that the Veteran's STRs are largely complete.

The Veteran's pertinent post-service treatment records, including private treatment records identified by the Veteran, have been obtained. The Veteran has not identified any additional records that could be used to support her claim.

Pursuant to the Board's September 2015 remand, the Veteran was afforded a VA medical examination in October 2015. The Board finds that this examination is adequate for rating purposes as it contains sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to constitute probative medical evidence sufficient to adjudicate the claim. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes). Accordingly, VA's duty to assist is met.

II. Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Certain chronic disabilities, including hypertension, may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time post-service (one year for hypertension). 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Lay evidence may be competent evidence to establish incurrence. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

For VA adjudication purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. If the preponderance of the evidence is against the claim, the claim is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Facts

On her June 2010 claim for VA compensation benefits, the Veteran stated that her high blood pressure began in August 2004. According to the June 2012 informal conference report, the Veteran reported that she had high blood pressure readings in 1985 and that she was prescribed medication for high blood pressure in 1991, which she did not take.

The Veteran's STRs are silent for complaints, findings, treatment, or a diagnosis of hypertension. Numerous blood pressure readings were recorded throughout her records, but most, if not all, were within normal limits. Specifically, the Veteran had a blood pressure reading of 98/60 in March 1985 and a reading of 120/64 in December 1991. The Veteran did not report high blood pressure on her July 1987 or February 1992 discharge reports of medical history, and her corresponding discharge medical exams were normal, with normal blood pressure readings of 102/62 and 116/64, respectively. Records for the time in between the Veteran's periods of active duty service and the year following her second period of active duty service are similarly silent for reports of high blood pressure.

The Veteran did not report high blood pressure on a post-service February 1996 Navy Reserves report of medical history, and a corresponding medical examination showed a blood pressure reading of 130/88. In December 1996, the Veteran's physician reported that she had episodic elevated blood pressure perioperatively during a bilateral tubal ligation in March 1996. She was diagnosed with increased blood pressure, most likely related to the procedure. The physician noted there was no evidence of hypertension.

In November 1998, the Veteran was diagnosed with episodic blood pressure elevation related to a procedure/anesthetics. She did not have high blood pressure at the time.

On a June 2001 Navy Reserves report of medical history, the Veteran reported having high blood pressure. She stated that her blood pressure went up during her tubal operation and thereafter for three months.

In August 2004, the Veteran was hypertensive; the physician noted she could possibly have white coat syndrome. In September 2005, she was diagnosed with systemic hypertension. From January 2008, the Veteran is consistently diagnosed with essential hypertension, and began taking medication for the condition. 

During an October 2015 VA examination, the Veteran reported that she was diagnosed with hypertension in 1997 and that the physicians at the time believed it was due to medications she was given during surgery. The examiner noted that the Veteran was able to recall her medical history nearly exactly. He described that there is a note from February 1992 stating that the Veteran did not have a diagnosis of hypertension and a note from 1996 stating the Veteran had elevated blood pressure during her tubal ligation but was normal afterward. When the examiner asked the Veteran about her previous report of being prescribed medication for hypertension in 1991, she did not remember stating it and reported that "she honestly does not know" if she reported it to anyone. The examiner diagnosed hypertension, but upon detailed review of the record opined that it is less likely than not that the Veteran's hypertension started during her active duty service. The examiner's opinion is based, in part, on the Veteran's statement that she did not remember being treated for hypertension in 1991.

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board's analysis will focus specifically on what the pertinent evidence shows, or does not show, as to the claim.

It is not in dispute that the Veteran has hypertension, but to establish service connection she must show that her disability was incurred during her active duty service, or that it manifested itself to a compensable degree within one year of active duty service. 

Based on the evidence, the Board concludes that service connection for hypertension is not warranted on a presumptive basis. Although there are differing accounts of when hypertension was first diagnosed, there is no evidence showing that it was manifested to a compensable degree (10 percent) within one year of either of the Veteran's separations from active duty. The Board notes that there is some discrepancy as to whether the Veteran's hypertension was initially diagnosed in 1997 or 2004, but even the earliest possible diagnosis in 1997 is at least four years after the Veteran's second discharge from active duty. Accordingly, service connection on a presumptive basis is not warranted.

After weighing the medical and lay evidence, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's hypertension is directly related to her active duty service. The Veteran's STRs, including her discharge examination reports, are silent for complaints, treatment, findings, or a diagnosis related to hypertension. Numerous blood pressure readings during service were consistently within normal limits. After review of the evidence, the October 2015 VA examiner opined that it is less likely than not that the Veteran's hypertension began during her active duty service because the February 1992 record did not show hypertension or medication prescribed for hypertension. Additionally, the examiner relied on the Veteran's statement during the VA examination that she did not remember being prescribed medication for hypertension in 1991. As the VA examiner's opinion is thoroughly explained and uncontradicted by the medical record, the Board finds it highly probative.

Notes from the February 2012 informal conference at the RO reflect that the Veteran stated that she had high blood pressure readings in 1985 and that she was prescribed medication in December 1991. The Veteran is competent (i.e., qualified) to describe any discernible symptoms of her hypertension or reports from medical professionals. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). However, the Veteran contradicted her own report of being prescribed medication in December 1991 during the October 2015 VA examination; accordingly, the Board attaches less probative weight to her lay statements. Further, the Veteran's opinion regarding the cause of her hypertension is not competent evidence because it requires medical knowledge. Therefore, the Board cannot give it probative weight. 

After weighing the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection on a direct basis. Therefore, the benefit of the doubt rule does not apply, and the claim must be denied. 

The Board is grateful to the Veteran for her honorable service and regrets that a more favorable outcome could not be reached.


ORDER

Service connection for hypertension is denied.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


